department of the treasury internal_revenue_service washington d c ano sep uniform ssue list ret ep rac tl legend taxpayer a irab financial_institution financial_institution d irae amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated june and in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the intemal revenue code code ‘the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that his failure to accomplish a rollover within the day period prescribed by sec_408 of the code was due to the failure of financia institution c to timely process taxpayer a’s application with financial_institution c which impaired his ability to satisfy the 60-day rollover requirement taxpayer a further represents that amount has been not used for any purpose taxpayer a maintained ira b an individuai retirement account under sec_408 of the code documentation submitted indicates that in early taxpayer a discussed with a representative of financial_institution c moving his ira annuity to financial_institution d on date taxpayer a received a distribution from ira b of amount on date within the 60-day period taxpayer a completed the application_for an ira annuity with financial_institution d through his representative with financial_institution c however the application was not processed by financial_institution d until date after the expiration of the 60-day period by letter dated date financial_institution c indicated that the application from taxpayer awas received on date but they did hot process the application until after the expiration of the 60-day period based on the above facts and representations you request that the intemal revenue service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 d b of the code provides that sec_408 d of the code does not apply to any amount described in sec_408 a li of the code received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 d a of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 d3 d of the code provides a similar 60-day roliover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasenable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 d i of the code revproc_2003_16 ilr date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider alt relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a consistent with his assertion that his failure to accomplish a timely rollover of amount was due to a miscommunication with financial_institution c concerning the time frame in processing his rollover application is therefore pursuant to sec_408 of the cade the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b provided all other requirements of sec_408 of the cade except the 60-day requirement are met with respect to such contribution amount contributed to ira e will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of elther the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at sincerely yours callie liber carlton a watkins manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
